DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	In view of examiner’s withdrawal of finality, and reopening prosecution of the claimed invention (Pre-Breief Appeal Conference decision on 02/17/2022), applicant’s arguments with respect to claims 1-10 have been fully considered and are persuasive.  Therefore the 35 102 (a(1)) rejection of Swanberg has been withdrawn. Therefore a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
2.	Claims 1-25 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A computer-implemented method comprising: determining, during a memory reallocation process, that a set of memory pages being reallocated are each enabled for a Direct Memory Access (DMA) operation; and performing, subsequent to completion of the memory reallocation process, prior to writing initial data to the set of memory pages, a pre-access delay, the pre-access delay performed concurrently for each memory page in the set of memory pages.”
The primary reasons for allowance of Claim 8 in the instant application is the combination with the inclusion in these claims for, “A computer program product for minimizing delay while migrating DMA mapped pages, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: program instructions to determine, during a memory reallocation process, that a set of memory pages being reallocated are each enabled for a Direct Memory Access (DMA) operation; and program instructions to perform, subsequent to completion of the memory reallocation process, prior to writing initial data to the set of memory pages, a pre-access delay, the pre- access delay  performed concurrently for each memory page in the set of memory pages.”

The primary reasons for allowance of Claim 18 in the instant application is the combination with the inclusion in these claims for, “A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to determine, during a memory reallocation process, that a set of memory pages being reallocated are each enabled for a Direct Memory Access (DMA) operation; and program instructions to  perform, subsequent to completion of the memory reallocation process, prior to writing initial data to the set of memory pages, a pre-access delay, the pre- access delay performed concurrently for each memory page in the set of memory pages.”

The primary reasons for allowance of Claim 24 in the instant application is the combination with the inclusion in these claims for, “A data processing environment comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to determine, during a memory reallocation process, that a set of memory pages being reallocated are each enabled for a Direct Memory Access (DMA) operation; and program instructions to perform, subsequent to completion of the memory reallocation process, prior to writing initial data to the set of memory pages, a pre-access delay, the pre- access delay performed concurrently for each memory page in the set of memory pages.”

The primary reasons for allowance of Claim 25 in the instant application is the combination with the inclusion in these claims for, “A memory management subsystem, comprising: a memory controller; a memory manager, the memory manager configured to cause the memory controller to perform operations comprising: determining, during a memory reallocation process, that a set of memory pages being reallocated are each enabled for a Direct Memory Access (DMA) operation; and performing, subsequent to completion of the memory reallocation process, prior to writing initial data to the set of memory pages, a pre-access delay, the pre-access delay performed concurrently for each memory page in the set of memory pages.”

4.	The prior art of record neither anticipates nor renders obvious the above recited combination. Because claims 2-7, 9-17, and 19-23 depend directly or indirectly on claim 1, 8, 18, 24, or 25 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner Comments
5.	Examiner understands the novelty to lie, in part, in the system’s ability to use an expiring period of time before initializing written data to a set of memory pages after the memory pages were allocated in the system. The conventional method was disclosed to compound the total latency affecting the overall performance of the system resulting in degraded system performance.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 06/03/2022            Examiner, Art Unit 2181          

/IDRISS N ALROBAYE/            Supervisory Patent Examiner, Art Unit 2181